Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2020 has been entered.
DETAILED ACTION
	This office action is in response to a Request for Continued Examination (RCE) application received on 08/03/2020. In the RCE, applicant has amended claims 1 and 11. Claims 2-10 and 12-20 remain original. No claim has been cancelled and no new claim has been added. 
	For this office action, claims 1-20 have been received for consideration and have been examined.
Response to Arguments
Claim rejections under 35 U.S.C. § 103
Applicant’s arguments, filed 06/30/2020, with respect to the rejections of claims under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of new amendments to the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Redberg (US20170279795A1) in view of Petillo (US20110022844A1).
Regarding claims 1 and 11, Redberg discloses:
A system for authenticating a user comprising:
a microprocessor; and
a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor to execute:
an authentication system (i.e. the authentication server) that receives a request to authenticate the user ([0052] when an end-user attempts to access a protected network resource (e.g., a file hosted on a web server or content server), using a client device (e.g., his/her mobile browser), the user may be prompted via the browser to enter a first set of user credentials … The web server can then validate the user credentials as usual and pass the user identifier (e.g., the user name) to an authentication server), 
wherein the request to authenticate the user requires one or more non-numeric metrics (i.e. login credentials, such as a static password and user name) to authenticate the user from a user input (i.e. enter a first set of user credentials) into a user device (i.e. a client device) ([0052] In an exemplary implementation, when an end-user attempts to access a protected network resource (e.g., a file hosted on a web server or content server), using a client device (e.g., his/her mobile browser), the user may be prompted via the browser to enter a first set of user credentials (e.g., login credentials, such as a static password and user name) that are submitted to the server hosting the protected network resource);
validates the request to authenticate the user that requires the one or more non-numeric metrics ([0052] The web server can then validate the user credentials as usual and pass the user identifier (e.g., the user name) to an authentication server).
Redberg fails to disclose: 
	generates a first numeric code based on a second user input into the user device, different than the one or more non-numeric metrics, in response to validating the request to authenticate the user that requires the one or more non-numeric metrics; sends the first numeric code for display to the user; wherein the first numeric code is used to grant access to a telephone that requires authentication via a numeric keypad. 
However, Petillo discloses:
i.e. a code) based on a second user input into the user device, different than the one or more non-numeric metrics, in response to validating the request to authenticate the user that requires the one or more non-numeric metrics ([0054] FIG. 7 illustrates an embodiment of a method by which display codes may be generated … Upon receiving the request, the VoIP provider may transmit a code via the website to the web-enabled device from which the request was received as shown in Block 706 a), and 
sends the first numeric code for display to the user ([0046] the code may have been displayed to a user via the web-enabled device, with the user entering the code via keys on the TA);
wherein the first numeric code is used to grant access to a telephone that requires authentication via a numeric keypad ([0047] FIG. 4 illustrates the performance 150 according to another embodiment of the disclosed subject matter. FIG. 4 shows receiving a code into the TA or other packet telephony device as shown in Block 402). 
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Redberg reference and utilize the system generated code to authenticate user at the telephone, as disclosed by Petillo. 
The motivation to authenticate the user at the telephone through system generated code is to ensure the user who is accessing the telephone is authorized by entering the system generated code. 
Regarding claim 11, it is a method claim and recites the same concept as claim 1
Regarding claims 2 and 12, the combination of Redberg and Petillo discloses:
	The system of claim 1, wherein the authentication system sends the first numeric code to a telephony authentication system of the telephone, wherein the telephony authentication system authenticates the user at the telephone by comparing the first numeric code to a second numeric code input at the telephone (Petillo: [0054-0055]). 
	Regarding claim 12, it is a method claim and recites the same concept as claim 2 and therefore rejected on same grounds.
Regarding claims 3 and 13, the combination of Redberg and Petillo discloses:
The system of claim 2, wherein the sent first numeric code is sent based on a request from the telephony authentication system (Petillo: [0054]).
Regarding claim 13, it is a method claim and recites the same concept as claim 3 and therefore rejected on same grounds.
Regarding claims 4 and 14, the combination of Redberg and Petillo discloses:
The system of claim 2, wherein the sent first numeric code is sent based on generating the first numeric code (Petillo: [0054]).
Regarding claim 14, it is a method claim and recites the same concept as claim 4 and therefore rejected on same grounds.
Regarding claims 6 and 16, the combination of Redberg and Petillo discloses:
The system of claim 2, wherein telephony authentication system grants access to the telephone if the first numeric code matches the second numeric code (Petillo: [0047]).
Regarding claim 16, it is a method claim and recites the same concept as claim 6
Regarding claims 8 and 18, the combination of Redberg and Petillo discloses:
The system of claim 2, wherein comparing the first numeric code to the second numeric code input at the telephone comprises comparing a hash of the first numeric code to a hash of the second numeric code (Petillo: [0065]).
Regarding claims 9 and 19, the combination of Redberg and Petillo discloses:
The system of claim 1, wherein the one or more non-numeric metrics comprise at least one of: a user name, a password, a voiceprint, a facial recognition, a fingerprint, a palm print, a digital certificate, a security card, a user signature, and an iris scan (Redberg: [0052]).
Regarding claim 19, it is a method claim and recites the same concept as claim 9 and therefore rejected on same grounds.
Regarding claims 10 and 20, the combination of Redberg and Petillo discloses:
The system of claim 1, further comprising a telephony authentication system of the telephone, wherein the authentication system sends the first numeric code to the telephony authentication system, wherein the telephony authentication system receives, from the telephone, a second numeric code or a hash of the second numeric code, authenticates the user by comparing the first numeric code to the second numeric code or by comparing a hash of the first numeric code to the hash of the second numeric code, and grants access to the telephone based on the first numeric code matching the second numeric code or the hash of the first numeric code matching the hash of the second numeric code (Redberg: [0062]).
Regarding claim 20, it is a method claim and recites the same concept as claim 10 and therefore rejected on same grounds.

s 5, 7, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Redberg (US20170279795A1) in view of Petillo (US20110022844A1) and further in view of Krantz et al., (US20100278322A1).
Regarding claims 5 and 15, the combination of Redberg and Petillo does not disclose:
The system of claim 2, wherein the sent first numeric code is associated with a validity time period.
However, Krantz discloses:
wherein the sent first numeric code is associated with a validity time period ([0068-0069]).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Redberg and Petillo and include a time period for system generated Personal Identification Number (PIN) to authenticate at the telephone, as disclosed by Krantz.
The motivation to include a time period to authenticate the user at the telephone through system generated Personal Identification Number (PIN) is to ensure the user who is accessing the telephone can only do so within authorized allotted time.
Regarding claim 15, it is a method claim and recites the same concept as claim 5 and therefore rejected on same grounds.
Regarding claims 7 and 17, the combination of Redberg and Petillo does not disclose:
The system of claim 6, wherein the telephony authentication system grants access to another telephone system based on the access granted to the telephone as part of a single sign-on process.
However, Krantz discloses:
	wherein the system of claim 6, wherein the telephony authentication system grants access to another telephone system based on the access granted to the telephone as part of a single sign-on process ([0068]).
	Regarding claim 17, it is a method claim and recites the same concept as claim 7 and therefore rejected on same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/S.M.A./Patent Examiner, Art Unit 2432       
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432